J-A01003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 HERBERT E. LINDSEY                      :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JESSICA E. GAULT                        :
                                         :
                    Appellant            :    No. 1183 MDA 2021

             Appeal from the Decree Entered August 18, 2021
  In the Court of Common Pleas of Franklin County Civil Division at No(s):
                              2019-05190


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                     FILED: FEBRUARY 1, 2022

      Jessica E. Gault (Mother) appeals from the decree modifying custody of

her minor child, N.R. (Child). Mother argues that the trial court abused its

discretion when it failed to award her primary physical custody because Child’s

father, Herbert E. Lindsey (Father), uses corporal punishment when Child is

in his custody, and the punishment is negatively impacting Child. We affirm

based on the trial court’s opinion.

      The trial court summarized the relevant facts and procedural history of

this matter as follows:

      [Child] is a thirteen-year-old male who resides primarily in
      Shippensburg, Pennsylvania, with [Father], Step-Mother, and
      three half-siblings. [Child] attends Shippensburg Middle School
      and will enter the eighth grade this fall.

      Mother resides in Florida and exercises physical custody of [Child]
      during the summer and on holidays. [Mother] shares legal
      custody with Father. Mother lives in a four-bedroom home with
      her husband, mother-in-law, and four children, two of whom only
J-A01003-22


      live with Mother during the summer. Mother works as a nurse and
      moved to Florida to further her nursing degree. Mother does not
      have a set work schedule and can select her work schedule to suit
      her needs.

      Father resides in Shippensburg, Pennsylvania. He has primary
      physical custody of [Child]. Father lives in a three-bedroom home
      with his wife and four children, including [Child]. Father is a truck
      driver and typically works from approximately 4 a.m. until
      between 2-6 p.m. on weekdays.

Trial Ct. Op., 8/18/21, at 1-2.

      [Mother] filed a Petition to Modify Custody on September 13,
      2019, and a Petition for Relocation on October 9, 2019, in Adams
      County. This case was transferred from Adams County to this
      [c]ourt on December 26, 2019. Mother filed a Petition to Modify
      Custody on January 14, 2021, with this [c]ourt requesting primary
      physical custody and shared legal custody.

      On March 18, 2021 the parties attended conciliation. On March
      30, 2021, the Conciliator recommended the two prior Orders from
      Adams County remain in effect, except for certain summer and
      holiday modifications.

      A Pre-Trial Conference was held on May 11, 2021. On August 3,
      2021, trial was held on Mother’s Petition to Modify Custody. The
      parties testified and [Child] was interviewed in camera.

Trial Ct. Op., 8/18/21, at 1.

      At the conclusion of trial, the trial court entered a decree superseding

all prior orders concerning the custody of Child. The decree awarded Father

primary physical custody with specified periods of custody between the

parties, and it granted Mother and Father shared legal custody. On September

8, 2021, Mother filed a timely notice of appeal and statement of matters

complained of on appeal. On October 1, 2021, trial court filed a statement




                                      -2-
J-A01003-22



pursuant to Pa.R.A.P. 1925(a) incorporating by reference its August 18, 2021

opinion, which was filed in conjunction with the August 18, 2021 decree.

      Mother raises the following issue:

      Did the trial court err in not granting Mother primary custody as
      evidenced by the record in [Child’s] failure to thrive emotionally,
      physically, academically, socially, and spiritually so that [Child]
      may not now receive the tutoring, counseling, and other support
      that [Child] needs to thrive, especially in a school setting, a result
      which may be adverse to the long-term welfare and best interest
      of [Child]?

Mother’s Brief at 4.

      In matters under the Child Custody Act, 23 Pa.C.S. §§ 5321-5340, our

scope and standard of review are as follows:

      Our scope is of the broadest type and our standard is abuse of
      discretion. This Court must accept findings of the trial court that
      are supported by competent evidence of record, as our role does
      not include making independent factual determinations.             In
      addition, with regard to issues of credibility and weight of the
      evidence, this Court must defer to the trial judge who presided
      over the proceedings and thus viewed the witnesses firsthand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law or are unreasonable in
      light of the sustainable findings of the trial court.

      Furthermore, we note that the discretion that a trial court employs
      in custody matters should be accorded the utmost respect, given
      the special nature of the proceeding and the lasting impact the
      result will have on the lives of the parties concerned. Indeed, the
      knowledge gained by a trial court in observing witnesses in a
      custody proceeding cannot adequately be imparted to an appellate
      court by a printed record.

      The primary concern in any custody case is the best interests of
      the child. The best-interests standard, decided on a case-by-case

                                      -3-
J-A01003-22


      basis, considers all factors that legitimately affect the child’s
      physical, intellectual, moral, and spiritual well-being.

B.S.G. v. D.M.C., 255 A.3d 528, 533 (Pa. Super. 2021) (formatting altered

and internal citations omitted). In assessing a child’s best interests, the trial

court must consider the factors detailed in 23 Pa.C.S. § 5328, which are set

forth as follows:

      (a) Factors.--In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

         (1) Which party is more likely to encourage and permit
         frequent and continuing contact between the child and
         another party.

         (2) The present and past abuse committed by a party or
         member of the party’s household, whether there is a
         continued risk of harm to the child or an abused party and
         which party can better provide adequate physical
         safeguards and supervision of the child.

         (2.1) The information set forth in section 5329.1(a) (relating
         to consideration of child abuse and involvement with
         protective services).

         (3) The parental duties performed by each party on behalf
         of the child.

         (4) The need for stability and continuity in the child’s
         education, family life and community life.

         (5) The availability of extended family.

         (6) The child’s sibling relationships.

         (7) The well-reasoned preference of the child, based on the
         child’s maturity and judgment.

         (8) The attempts of a parent to turn the child against the
         other parent, except in cases of domestic violence where
         reasonable safety measures are necessary to protect the
         child from harm.

                                      -4-
J-A01003-22


         (9) Which party is more likely to maintain a loving, stable,
         consistent and nurturing relationship with the child
         adequate for the child’s emotional needs.

         (10) Which party is more likely to attend to the daily
         physical, emotional, developmental, educational and special
         needs of the child.

         (11) The proximity of the residences of the parties.

         (12) Each party’s availability to care for the child or ability
         to make appropriate child-care arrangements.

         (13) The level of conflict between the parties and the
         willingness and ability of the parties to cooperate with one
         another. A party’s effort to protect a child from abuse by
         another party is not evidence of unwillingness or inability to
         cooperate with that party.

         (14) The history of drug or alcohol abuse of a party or
         member of a party’s household.

         (15) The mental and physical condition of a party or
         member of a party’s household.

         (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      Additionally, although neither Mother nor Father sought to relocate,

Mother’s request for modification involved changing Child’s primary residence

from Pennsylvania to Florida, and in such circumstances, the trial court is

permitted to consider the relocation factors set forth in 23 Pa.C.S. § 5337(h).

See D.K. v. S.P.K., 102 A.3d 467, 474 (Pa. Super. 2014) (stating that the

relocation provisions of Section 5337 are not triggered unless one of the

parties is relocating; however, even in cases where Section 5337 is not

triggered per se, the trial court may consider the factors from Section 5337(h)

where a request for modification of custody involves changing the child’s


                                      -5-
J-A01003-22



residence to a significantly distant location). The factors from Section 5337(h)

that the trial court considered in the instant case are as follows:

       (h) Relocation factors.--In determining whether to grant a
       proposed relocation, the court shall consider the following factors,
       giving weighted consideration to those factors which affect the
       safety of the child:

          (1) The nature, quality, extent of involvement and duration
          of the child’s relationship with the party proposing to
          relocate and with the nonrelocating party, siblings and other
          significant persons in the child’s life.

                                        *      *   *

          (3) The feasibility of preserving the relationship between the
          nonrelocating party and the child through suitable custody
          arrangements, considering the logistics and financial
          circumstances of the parties.

                                        *      *   *

          (7) Whether the relocation will enhance the general quality
          of life for the child, including, but not limited to, financial or
          emotional benefit or educational opportunity.

          (8) The reasons and motivation of each party for seeking or
          opposing the relocation.

                                        *      *   *

23 Pa.C.S. § 5337(h).1

       We have reviewed the briefs of the parties, the relevant law, the certified

record before us on appeal, and the trial court’s opinion. As noted, the trial

____________________________________________


1 In its discretion, the trial court considered the factors under Section 5337 in
conjunction with factors set forth and considered under Section 5328. See
A.N. v. L.E.W., 1048 EDA 2021, 2022 WL 34865, at *13 (Pa. Super. filed
January 4, 2022) (unpublished mem.). See generally Pa.R.A.P. 126(b)
(noting that unpublished memorandum decisions of the Superior Court filed
after May 1, 2019, may be cited for their persuasive value).

                                            -6-
J-A01003-22



court aptly considered all of the factors set forth in 23 Pa.C.S. § 5328(a), and

it engaged in and explained its discretionary review of relevant factors from

23 Pa.C.S. § 5337(h). Moreover, we conclude that the trial court’s opinion

aptly addressed Mother’s concerns relative to Father’s discipline of Child in

addition to her other challenges to the August 18, 2021 decree. Specifically,

the trial court acknowledged the positives and negatives of each parties’

disciplinary   methods    and   carefully   weighed   those   considerations   in

conjunction with the factors under Sections 5328 and 5337. We discern no

abuse of discretion nor error of law.         See B.S.G., 255 A.3d at 533.

Accordingly, we affirm the August 18, 2021 decree on the basis of the trial

court’s opinion. See Trial Ct. Op., 8/18/21, at 2-11.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/01/2022




                                      -7-